Citation Nr: 1223058	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a right thigh disorder, including as secondary to the degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a pulmonary disorder, including emphysema and pleural plaques, claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from November 1970 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay in deciding this appeal that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.

The Veteran contends that he has developed degenerative disc disease (DDD) of his lumbar spine and has had multiple surgeries since 1976 on account of a low back injury he sustained during his basic training in the military.  He further contends that he developed a right thigh disorder as a result or consequence of this DDD affecting his lumbar spine, in that he suffered additional injury when he slipped and fell while crossing over a fence in icy conditions with his rucksack on and was put on profile for four weeks.  He also asserts that he was not allowed to continue in basic training because of his continuing low back problem, and that he has suffered from severe pain, limited use, and limited range of motion in his low back and right thigh ever since the injury in service.


With regards to his claim for a pulmonary disorder, he contends that he is currently diagnosed with emphysema and has pleural plaques from exposure to asbestos in service from the bunks, air, dust, and piping, allegedly insulated with this toxin.  He further alleges that he developed a cold and cough in service as a result of being exposed to asbestos.

To satisfy the duty-to-assist under 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011), this case must be remanded so the AMC may schedule a VA compensation examination for a medical nexus opinion concerning the alleged correlation between:  (1) the injury the Veteran says he sustained during his military service and his current low back disorder, (2) this low back disorder and his additionally alleged right thigh disorder, and (3) his pulmonary disorder and any possible asbestos exposure in service.

There is no disputing he has a low back disorder.  Private treatment records from March to April 2005 and from June 2005 to June 2008 show diagnoses of lumbar stenosis, osteoarthritis of the lumbar spine, mild DDD of the lumbar spine, and mild spondylosis at L4-S1.  The private treatment records dated from March to April 2005 also show a diagnosis of right quadriceps weakness, and July 2004 VA treatment records note that his right thigh muscle has been atrophic since his disc surgery.  Service treatment records (STRs) dated in December 1970 show he was seen in an orthopedic clinic for low back pain.  These reports appear to show that the evaluating orthopedist recommended further diagnostic testing and/or treatment if the Veteran did not improve in two to three weeks.  The medical history report completed at separation in February 1971 also shows that he continued to complain of low back pain but was determined fit for duty on January 13, 1971.  He claims to have experienced continuous low back pain since service.

Consequently, as he suffered from low back pain while in service, contends that he has experienced continuous pain ever since, there is evidence confirming he has current low back disability that possibly dates back to an injury in service or is the result of that injury, and there is evidence indicating he has a right thigh disorder that may be related to or associated with his low back disability, the Board finds that a VA examination and medical nexus opinion are needed to assist in determining whether there is indeed the posited correlation between these claimed conditions and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

Furthermore, he contends that he did not have a low back disorder at the time of enlistment into service in November 1970.  As he noted in his October 2008 formal appeal to the Board, the RO found that he had a history of low back strain and low back pain prior to service in the September 2008 statement of the case (SOC).  However, the presumption of soundness when entering service attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Every Veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term detected ("noted") denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  See also Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (indicating the only prerequisite for applying the presumption of soundness at service entrance is that the enlistment or induction examination report have been free and clear of the now claimed disability).

Contrary to the RO's findings in the September 2008 SOC, no prior low back problems are noted in the Veteran's pre-induction and induction examination reports, dated in May 1969 and November 1970; rather, a history of low back strain and low back pain was summarized in the May 1969 and November 1970 medical history reports.  Therefore, it must be presumed that he was in sound physical health as concerning his low back at the time he entered service.  

As such, his low back disorder will not be found to have pre-existed his service unless clear and unmistakable evidence demonstrates that it did.  There also, however, has to be clear and unmistakable evidence indicating it was not aggravated during or by his service beyond its natural progression.  So this is a 
two-pronged test that must be satisfied to rebut the presumption of soundness when entering service.  VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Critically, "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the 
no-aggravation result be "undebatable."  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

A pre-existing injury or disease will not be considered to have been aggravated during service where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 , 1333 (Fed. Cir. 2000).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Furthermore, a pre-existing injury or disease will not considered to have been aggravated during service where there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

According to the two-pronged test mentioned, the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); and Kinnaman v. Principi, 4 Vet. App. 20 . 27 (1993).  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.  Therefore, as it must be presumed the Veteran was in sound health at the time of his entry into service, the examiner must determine whether the low back disorder now claimed clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during or by the Veteran's service beyond the natural progression of the disorder.

The Veteran also contends that he suffers from a pulmonary disorder due to exposure to asbestos in service and that he received treatment for a respiratory condition in service on account of that exposure.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the following criteria.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  The RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind latency and exposure information.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and the development of disease.  Id., at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id., at Subsection (h).

The Veteran's VA treatment records contain an August 2006 CT scan report showing small bilateral pleural plaques indicative of previous asbestos exposure.  His STRs show treatment for a headache and sore throat in January 1971.  Therefore, as the evidence shows he has a past diagnosis of plural plaques that are noted to be indicative of asbestos exposure, a VA examination and medical opinion are also needed to determine whether he suffers from a current pulmonary disease that is due to asbestos exposure in service in accordance with the procedures outlined in the VA Adjudication Procedure Manual.  See McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also M21-1MR, part IV, subpart ii, chapter 1, section H, paragraph 29 (Jan. 7, 2007) ("VA Manual"), entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and VA Manual part IV, subpart ii, chapter 2, section C, paragraph 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."


He also contends that he was taken out of basic training and put on a profile as a result of his low back injury in service.  Therefore, the AMC should also request any outstanding STRs or service personnel records (SPRs) that might contain his profile report and any clinical records of his low back injury.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  The Board sees that a personnel records search was done under code O16, but this search only retrieves records of exposure in service or jobs the Veteran performed.  See VA Manual, M21-1MR, part III, subpart iii, chapter 2, section D, paragraph 23.a, Code O16.  So, on remand, a specific search for clinical records and any existing profile report pertaining to the Veteran's claimed low back injury in service must be performed.

Lastly, the AMC should confirm there are no outstanding VA and/or private medical treatment records that need to be obtained and considered.  In particular, efforts should be made to obtain any existing records of the Veteran's 1976 low back surgery and any records from Dr. Fuchs, the Veteran's primary private care physician, as noted in his VA treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Additionally, there are VA outpatient treatment records in the file from the VA Medical Center (VAMC) in Fayetteville, North Carolina, dating through June 2008.  However, there are no imaging reports included with these records other than those submitted by the Veteran.  Specifically, he had a normal chest 
X-ray in November 2004 and a June 2008 treatment record shows he was scheduled for a follow-up thoracic CT scan in order to assess any pulmonary disorder caused by asbestos exposure.  Neither report is of record, however.  So, at minimum, the AMC must obtain, if existing, the CT scan report ordered in June 2008, the November 2004 X-ray report, any other imaging reports concerning his low back and/or pulmonary disorders, and any recent VA treatment records dated since June 2008.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) ; see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the appropriate government records custodian, such as the National Personnel Records Center (NPRC), and request any SPRs or STRs pertaining to the Veteran's alleged low back injury in service or treatment for same that have not yet been obtained, including any unobtained clinical records and/or profile reports.  If any requested records are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Contact the Fayetteville VAMC to obtain any outstanding records of evaluation or treatment concerning the Veteran's low back disorder, right thigh disorder, or pulmonary disorder, especially any imaging reports, including the November 2004 chest X-ray and the 
follow-up thoracic CT scan report requested in June 2008, as well as any other records dated since June 2008.  If any requested records are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

3.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all private medical care providers that have treated him for his low back, right thigh, and/or pulmonary disorders.  Of particular interest are (i) any private treatment records pertaining to his 1976 low back surgery, (ii) any records from his primary private care physician, Dr. Fuchs, and (iii) any records showing a diagnosis of emphysema.

For all records adequately identified and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims file for consideration.  Since these records are not in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1) (instead of subpart (c)(2)), although in any event the Veteran still has to be appropriately notified in accordance with (e)(1) in the event any identified records are not obtained.

4.  Upon receipt of all additional records, schedule a VA compensation examination of the Veteran's low back and right thigh for medical nexus opinions concerning the etiology of these claimed disorders.  

The examiner is specifically asked to make the following determinations:

(a) Provide a diagnosis of any low back disorder found to be present.  The Veteran's past diagnoses, as mentioned, include lumbar stenosis, osteoarthritis of the lumbar spine, mild DDD of the lumbar spine, and mild spondylosis at L4-S1.

(b) Determine whether the Veteran clearly and unmistakably had any of the diagnosed low back disorders when he began his active duty service in November 1970.

In making this determination, the examiner should consider the notes of a history of mild back strain and back pain on the Veteran's medical history reports in May 1969 and November 1970, versus his lay assertion that he was in good health at the time of his enlistment in November 1970.

The Board ultimately will have the responsibility of determining whether the Veteran's lay testimony of being in good health at the time of enlistment is competent, credible, and deserving of probative weight.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency is "a legal concept determining whether testimony may be heard and considered," while credibility "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Thus, although the Board eventually will have to make this credibility assessment since it is a factual, not medical, determination, the Veteran is competent to say he was not experiencing low back pain at the time of his enlistment.  Therefore, in determining whether there is clear and unmistakable evidence of any pre-existing low back disorder, the examiner should consider whether the Veteran's assertion that he was in good health at the time of enlistment into service is consistent with the examiner's assessment of the medical evidence of record, including contemporaneous to that time.

(c) If the Veteran did clearly and unmistakably have a 
pre-existing low back disorder when beginning his period of active service in November 1970, determine whether there is also clear and unmistakably evidence indicating this pre-existing low back disorder was not aggravated during or by his service from November 1970 to February 1971 beyond its natural progression.

(d) If instead the Veteran did not clearly and unmistakably have a pre-existing low back disorder when beginning his service in November 1970, provide a medical nexus opinion as to the likelihood (very likely, as likely as not, or unlikely) that any disability currently affecting his low back is the result or consequence of the type of injury he claims to have sustained during his military service from November 1970 to February 1971.

The examiner also must remain mindful of the different standards of proof - clear and unmistakable evidence, so denoting with absolute certainty, versus very likely, as likely as not, or unlikely.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In making these determinations of causation and aggravation, the examiner must specifically consider the Veteran's lay statements that he injured his low back in service when he slipped and fell while crossing over a fence in icy conditions with his rucksack on and was put on profile for four weeks, and that he has suffered from severe pain, limited use, and limited range of motion in his low back and right thigh and hip ever since.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (finding an examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the lack of evidence in the STRs to provide a negative opinion).

The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms since the reported injury in service, not necessarily documentation of continuous medical treatment for these symptoms.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The Board ultimately will have the responsibility of determining whether the Veteran's lay testimony concerning continuous symptoms of pain since the claimed injury in service is competent, credible, and deserving of probative weight.  

But having said that, although the Board eventually will have to make this credibility assessment since it is a factual, not medical, determination, the Veteran is competent to say he has experienced continuous symptoms like pain since that claimed injury in service.  Therefore, the designated examiner is asked to, for the purpose of the opinion, in effect presume the injury in question occurred during service as alleged.  So in determining whether there is a cause-and-effect correlation between the current disability and the claimed injury in service, the examiner should consider whether the current disability is consistent with the type of injury alleged.

(e) Provide a diagnosis of any right thigh disorder found to be present.  The Veteran has a past diagnosis of right quadriceps weakness.

(f) If determined the low back disorder also claimed is related to, the result of, or was aggravated by the Veteran's service, then the examiner should additionally comment on the likelihood (very likely, as likely as not, or unlikely) that any diagnosed right thigh disorder is (i) proximately due to or the result of this low back disorder, or (ii) aggravated by this low back disorder.  In making this determination, the examiner should discuss the May 2007 VA treatment record noting the Veteran's right thigh has been atrophic since the disc surgery for his low back.

(g) If aggravation, as opposed to causation, of a right thigh disorder is found, the examiner should further comment on: (1) the baseline manifestations of the Veteran's right thigh disorder found prior to aggravation by the low back disorder; and (2) the increased manifestations that, in the examiner's opinion, are proximately due to the low back disorder.  In other words, VA will need to be able to compare the baseline level of disability with that resulting from the aggravation to in turn determine the extent of the Veteran's additional disability attributable to the aggravation.

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.

5.  Additionally, also upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran currently suffers from a pulmonary disorder that is the result of asbestos exposure in service.  A June 2006 CT scan shows small bilateral pleural plaques indicative of asbestos exposure, though it does not specify whether the exposure occurred during the Veteran's military service versus prior to or since.  The Veteran also contends that he has been diagnosed with emphysema.  

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In making this determination, the examiner should consider the Veteran's lay statements of record, as well as his pre-service occupation of machine operator, 
pre-service job duties of tire manufacturing, and any relevant post-service occupational data.

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

6.  Review the examination reports to ensure they are responsive to these determinative issues of causation or aggravation.  If not, take corrective action.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

7.  Then readjudicate these claims in light of all additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


